Citation Nr: 1824720	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating for a back disability currently rated as 10 percent disabling prior to December 1, 2014 and 40 percent thereafter.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2004 to March 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case is now in the jurisdiction of the Detroit, Michigan RO. 

This case was previously before the Board in September 2014 and was remanded for further development.


FINDING OF FACT

The Veteran's back disability is manifested by no worse than incapacitating episodes of at least four weeks but less than six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, DC 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's back disability is rated under DC 5243 which provides a 20 percent disability for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's back causes him significant pain and problems, particularly during flare-ups, including being unable to get out of bed without assistance, sleeping on the floor, and having trouble working.  
The Veteran is in receipt of a 10 percent disability rating prior to December 1, 2014.  The Board has thoroughly reviewed the Veteran's file and finds that a rating in excess of 10 percent prior to December 1, 2014 is not warranted.  The record does not show the Veteran had incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Additionally, the objective evidence does not show the Veteran's forward flexion of his thoracolumbar spine was greater than 30 degrees but less than 60 degrees (See August 2011 examination) or that his combined range of motion was not greater than 120 degrees, or that the Veteran had muscles spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DC 5243.  Therefore, a higher rating under DC 5243 is not warranted.

More importantly, the Veteran is currently in receipt of a 40 percent disability rating from December 1, 2014.  The Board has thoroughly reviewed the Veteran's file and finds that a rating in excess of 40 percent for any time on appeal is not warranted.  The Veteran's record, including his examinations, do not show that he has incapacitating episodes having a total duration of at least six weeks in the past twelve months and he does not have unfavorable ankylosis of the entire thoracolumbar spine.  (See December 2014 examination.)  Therefore, a higher rating under DC 5243 is not warranted.  While the Veteran clearly has problems with his back (this is not in dispute), it is important for the Veteran to understand that a 40% back disability will cause the Veteran many problems. 

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2017) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The fact that the Veteran has a back disability is not in dispute, it is only the degree.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board notes the Veteran continues to work and therefore, a TDIU is not warranted. (See November 2014 examination.)

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

An initial rating in excess of 10 percent prior to December 1, 2014 and in excess of 40 percent thereafter for a back disability is denied.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


